Title: To James Madison from John Elmslie, 29 March 1802
From: Elmslie, John, Jr.
To: Madison, James


					
						Sir
						Consul’s Office. Cape Town Good Hope 29th. March 1802
					
					Capt. Preble having left behind him a spare fore yard belonging to the US. Frigate Essex, I supplied the American mercht. brig Equator which came in here in distress with a mast which I received in lieu of the same from Admiral Sir Roger Curtis under whose care the Essexs fore yard was left, & have taken a promissary Note which I now enclose from the master of the Equator to pay to the Secretary of the Navy, what ever sum may be assessed for the value of the same. Inclosed is likewise a Copy of a Protest left with me by the chief Officer of the Asia belonging to Philadelphia, who was forcibly detained with two Boys belonging to said ship, with the boat, logbook & other papers by Capt. Nicols commander of the English whaler Walker of London. On the arrival of the Walker, Capt. Nicols in Table Bay, I represented the matter to the Liut. & acting Governor Liut. General Dundas, & requested in writing the release of Peter Sutter, chief officer of the Asia & the two boys detained by Capt. Nicols with the delivery up of the Asias boat, logbook, & other papers. The Officer & boys were released but the Liut. Governor declined interposing with respect to the delivery up of the boat and papers.
					As the Cape of Good Hope is likely by the preliminaries of Peace to change masters; It may not be improper just to hint, the advantage which the Citizens of America trading to the east of the Cape would derive from being permitted to touch at the Cape in order to refresh and in case of distress to refit, with liberty to dispose of so much of their cargoes as is necessary to defray their expences. The advantage arising to America which has so extensive a Commerce to the east of the Cape will be of great Importance. I have witnessed the advantage which the Citizens of America have reaped by such priviledge being granted by the Treaty between G. Britain & U. States, While other Nations in amity with England, which have no such stipulation in their Treaties, were obliged to raise monies at an enormous Interest to pay their disbursements. With the most Respectful Consideration I have the Honor to be Sir your most obt. faithful Servant
					
						John Elmslie Jr.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
